 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 1 of 17 PageID #: 545




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

INREKERYX                                Civil Action No. 18-1589-CFC
BIOPHARMACEUTICALS, INC.




Ryan M. Ernst, O'KELLY ERNST & JOYCE, LLC, Wilmington, Delaware;
Alexandra B. Raymond, BRAGAR BAGEL & SQUIRE, P.C., New York, New
York; Richard A. Acocelli, Michael A. Rogovin, Kelly K. Moran, WEISSLAW
LLP, New York, New York

           Counsel for Plaintiffs

David E. Ross, ROSS, ARONSTAM & MORITZ LLP, Wilmington, Delaware;
Peter L. Welsh, Christian Reigstad, ROPES & GRAY LLP, New York, New York
            Counsel for Defendants



                        MEMORANDUM OPINION




April 15, 2020
Wilmington, Delaware
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 2 of 17 PageID #: 546




                                         COL!fc!frdP
                                         UNITED STATES DISTRJCT JUDGE

          Lead Plaintiffs Abraham Kiswani and John Andreula filed this putative class

action on behalf of themselves and all other public stockholders ofKeryx

Biopharmaceuticals, Inc. against Keryx Biopharmaceuticals, Inc. (Keryx) and the

members ofKeryx's board of directors. This case is a consolidation of three

related actions: Corwin v. Keryx Biopharmaceuticals, Inc., 18-cv-1589-CFC; Van

Hulst v. Keryx Biopharmaceuticals, Inc., l 8-cv-1656-CFC; and Andreula v. Keryx

Biopharmaceuticals, Inc., 18-cv-1721-CFC. See D.I. 13. The case arises out of

the vote by Keryx stockholders in December 2018 to merge Keryx into a

subsidiary of Akebia Therapeutics, Inc., leaving Akebia as the surviving parent

entity.

          Plaintiffs allege in their Amended Complaint that an October 2018 Schedule

14A Definitive Proxy Statement (the Proxy) issued by Keryx and Akebia to gain

stockholder approval for the merger contained numerous material misleading

statements and omissions. Plaintiffs allege that as a result of those misleading

statements and omissions Defendants violated§ 14(a) of the Securities Exchange

Act of 1934, 15 U.S.C. § 78n(a), and U.S. Securities and Exchange Commission

(SEC) Rule 14a-9, 17 C.F.R. § 240.14a-9, and that the individual defendants are

also liable as "controlling persons" under§ 20(a) of the Exchange Act, 15 U.S.C. §
    Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 3 of 17 PageID #: 547




78t(a). D.I. 14 ~~ 1, 82, 86, 89, 94. Defendants have moved for dismissal of the

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). D.I.

16.

I.       BACKGROUND 1

        At the time of the merger, Akbeia was a development-stage

biopharmaceutical company whose lead investigational product candidate,

vadadustat, was being studied for the treatment of patients suffering from chronic

kidney disease. Keryx was a commercial-stage biopharmaceutical company whose

sole product, Auryxia®, had been approved by the U.S. Food and Drug

Administration (FDA) to treat chronic kidney disease patients. Keryx's Board of

Directors consisted of the seven named individual defendants in this case.

Approximately 21 % ofKeryx's stock was owned by the Baupost Group L.L.C.

D.I. 14 ~ 68. Baupost also held approximately $164.75 million ofKeryx's

convertible notes which were due to mature in 2021. D.I. 14 ~ 2 n.2; D.I. 18-1 at

77.


1
  In considering Defendants' motion, I accept as true all factual allegations in the
Amended Complaint and view those facts in the light most favorable to Plaintiffs.
See Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008). I consider the
Proxy, D.I. 18-1, to be part of the Amended Complaint because it is incorporated
by reference and discussed throughout the Amended Complaint, Keryx attached
the Proxy to its motion to dismiss, the Proxy is central to Plaintiffs' claims, and the
parties do not dispute the Proxy's authenticity. See Santomenno ex rel. John
Hancock Tr. v. John Hancock Life Ins. Co. (US.A.), 768 F.3d 284, 290-91 (3d Cir.
2014).

                                           2
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 4 of 17 PageID #: 548




      In June 2018, Keryx's Board announced that it had approved a merger

agreement by which Akebia would acquire Keryx. D.I. 141jf 68. Under the terms

of the agreement, which was contingent on stockholder approval, Keryx would be

merged into a wholly-owned subsidiary of Akebia, and Keryx stockholders would

receive 0.37433 shares of Akebia for each Keryx share they owned. D.I. 14 ljfljf 2,

68. As part of its announcement, the Board disclosed that Baupost had agreed to

convert before the merger Baupost's outstanding Keryx convertible notes into

Keryx stock and to vote its shares in support of the merger.

      In October 2018, Keryx and Akebiajointly filed the Proxy with the SEC to

solicit their respective stockholders' votes to approve the merger. D.I. 14 ljf 8. The

Proxy included among other things unaudited financial projections for the years

2018 through 2035 prepared by Keryx management for each ofKeryx and Akebia

on standalone bases. D .I. 18-1 at 103-07. The Proxy disclosed that Keryx had

shared the projections with its financial advisor, MTS Securities; that MTS had

considered the projections in forming an opinion that the merger consideration was

fair; and that the Keryx Board's decision to approve the merger and recommend

that stockholders approve it was based in part on MTS' s fairness opinion. D .I. 18-

1 at 96-97; 108.

      Two sets of these financial projections lie at the heart of Plaintiffs' Amended

Complaint: the Keryx Management Akebia Projections (the Akebia Projections)


                                          3
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 5 of 17 PageID #: 549




and the Keryx Management Adjusted Akebia Projections (the Adjusted

Projections). D.I. 14 ,r,r 10-13, 71-73; D.I. 21 at 1-3; D.I. 18-1 at 103-07. I will

refer to these two sets of projections collectively as "the Projections."

      The Projections were set forth in a section of the Proxy titled "Certain Keryx

Unaudited Prospective Financial Information." D.I. 18-1 at 103. The first four

paragraphs of that section provide the following clear and explicit disclaimer:

             Keryx does not as a matter of course publicly disclose
             financial projections or forecasts as to future performance,
             revenues, earnings or other results given, among other
             things, the unpredictability, uncertainty and subjectivity of
             the underlying assumptions and estimates inherent in
             preparing financial projections and forecasts. As a result,
             Keryx does not endorse unaudited prospective financial
             information as a reliable indication of future results.
             Moreover, Keryx's internally prepared unaudited financial
             projections presented below were based on estimates,
             assumptions and judgments made by Keryx management
             at the respective times of their preparation and speak only
             as of such times. Except as required by law, Keryx has no
             obligation to update the unaudited financial projections
             included in this section. It has not done so and does not
             intend to do so.

             The unaudited financial projections concerning each of
             Keryx and Akebia on a standalone basis, without giving
             effect to the Merger, . . . were prepared by Keryx
             management and made available, except as otherwise
             described below, to the Keryx Board in its review and
             evaluation of the Merger and to Keryx's financial advisor
             (see "-Opinion of Keryx's Financial Advisor - MTS
             Securities LLC' beginning on page 95 of this joint proxy
             statement/prospectus).     These unaudited financial
             projections are not being included in this joint proxy
             statement/prospectus to influence the voting decision of

                                           4
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 6 of 17 PageID #: 550




          any Keryx shareholder or Akebia shareholder with respect
          to the Merger, but instead because these unaudited
          financial projections, in whole or in part, were provided,
          or formed the basis of what was provided, to the Keryx
          Board, Akebia and Keryx's and Akebia's financial
          advisors in connection with their evaluation of Merger as
          described herein.

          You should note that the unaudited financial projections
          set forth below constitute forward-looking statements.
          Please see the section entitled "Cautionary Statement
          Regarding Forward-Looking Statements" beginning on
          page 51 of this joint proxy statement/prospectus for more
          information. You should also note that the unaudited
          financial projections were not prepared with a view toward
          public disclosure or with a view toward complying with
          GAAP, the published guidelines of the SEC or the
          guidelines established by the American Institute of
          Certified Public Accountants for preparation and
          presentation of prospective financial information. The
          information set forth in th[is] section ... was prepared
          utilizing Keryx' s historical internal ,accounting policies
          and forecast approach and does not give effect to the
          adoption of any new accounting pronouncements. The
          unaudited prospective financi_al information included in
          this section has been prepared by, and is the responsibility
          of, Keryx management. Neither Keryx's nor Akebia's
          respective independent registered public accountants, nor
          any other independent accountants or financial advisors,
          have compiled or performed any procedures with respect
          to the unaudited financial projections set forth below, nor
          have they expressed any opinion, judgment or any other
          form of assurance on such information or its achievability,
          and none assumes any responsibility for, and each
          disclaims any association with, the unaudited financial
          projections. The reports of the independent registered
          public accounting firms incorporated by reference in this
          joint proxy statement/prospectus relate to historical
          financial statements. The unaudited prospective financial
          information of Keryx does not extend to any prospective

                                       5
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 7 of 17 PageID #: 551




            financial information or the estimated synergies and
            should not be seen to do so.

            The unaudited financial projections set forth below should
            not be relied upon as necessarily indicative of actual future
            results,    and     readers    of this       joint     proxy
            statement/prospectus are cautioned not to place undue
            reliance on such unaudited financial projections.
            Furthermore, since the unaudited financial projections
            cover multiple years, such information by its nature
            becomes less predictive with each successive year.
            Although the unaudited financial projections are presented
            with numerical specificity, the unaudited financial
            projections reflect assumptions, estimates and judgments
            that are inherently uncertain and, although considered
            reasonable by Keryx management as of the date of their
            use in preparing the unaudited financial projections, are
            subject to significant business, economic and competitive
            risks and uncertainties that could cause actual results to
            differ materially from those contained in the unaudited
            financial projections set forth below, including, among
            others, risks and uncertainties due to general business,
            economic, regulatory, market and financial conditions, as
            well as changes in Keryx's or Akebia's respective
            businesses, financial condition or results of operations,
            and other risks.

D.I. 18-1 at 103-04.

      A special meeting of the Keryx shareholders to vote on the merger with

Akebia was held on December 11, 2018. D.I. 14115. A majority of the Keryx

shareholders voted to approve the merger, and the merger closed the next day. D.I.

14115.




                                         6
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 8 of 17 PageID #: 552




II.      LEGAL STANDARDS

         A.     Federal Rule of Civil Procedure 12(b)(6)

      To state a claim. upon which relief can be granted a com.plaint must contain "a

short and plain statement of the claim. showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

com.plaint must set forth enough factual matter, accepted as true, to "state a claim.

to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible when the factual content allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice." Id.

         When considering Rule 12(b)(6) motions to dismiss, the court must accept

as true all factual allegations in the com.plaint and view them. in the light most

favorable to plaintiffs. Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir.

2008). The court, however, is "not bound to accept as true a legal conclusion

couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986)

(citations omitted).




                                            7
 Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 9 of 17 PageID #: 553




      B.     Sections 14(a) and 20(a) of the Exchange Act

      Section 14(a) of the·Exchange Act prohibits soliciting a shareholder's vote

"in contravention of such rules and regulations as the Commission may prescribe."

15 U.S.C. § 78n(a)(l). Securities and Exchange Commission Rule 14a-9

implements § 14(a). Rule 14a-9 prohibits the solicitation of a shareholder's vote

through a communication "containing any statement which, at the time and in the

light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading." 17 C.F.R. §240.14a-

9(a). Thus, to establish a violation of§ 14(a), the plaintiff must prove that "( 1) a

proxy statement contained a material misrepresentation or omission which (2)

caused the plaintiff injury and (3) that the proxy solicitation itself, rather than the

particular defect in the solicitation materials, was an essential link in the

accomplishment of the transaction." Tracinda Corp. v. DaimlerChrysler AG, 502

F.3d 212, 228 (3d Cir. 2007) (quotation marks and citation omitted).

      The Private Securities Litigation Reform Act (PSLRA) requires a plaintiff

alleging a claim under§ 14(a) to "specify [in the complaint] each statement alleged

to have been misleading, the reason or reasons why the statement is misleading,

and, if an allegation regarding the statement or omission is made on information

and belief, ... state with particularity all facts on which that belief is formed." 15


                                            8
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 10 of 17 PageID #: 554




U.S.C. § 78u-4(b)(l).

       To establish a violation of§ 20(a) of the Exchange Act, a plaintiff must

prove that a third party under the defendant's control violated the Exchange Act.

Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 484 (3d Cir. 2013).

III.   ANALYSIS

       A.    The§ 14(a) Claim
       Plaintiffs' § 14(a) claim is twofold. First, Plaintiffs allege that "[t]he Proxy

misled the Company's stockholders as to the reasonableness and reliability of the

Keryx Management Akebia Projections and the Keryx Management Adjusted

Akebia Projections." D.I. 14 ljf 71; see also D.I. 14 ljf 78 (alleging Adjusted

Projections and MTS's fairness opinion based on those projections were "based

upon incomplete and misleading information"). 2 Second, they allege that the

Proxy failed to provide Keryx stockholders with "all material information" about

the pre-merger negotiations regarding Baupost's conversion of its convertible notes



2
  In their briefing, Plaintiffs also challenge the Proxy's disclosure that the fairness
opinion was "one of many factors taken into consideration" by Defendants in
making the determination to approve the merger. D.I. 21 at 13. Plaintiffs contend
that this disclosure implicitly represented that the fairness opinion was a "positive
reason" for the Board's decision to approve the merger, and that this implicit
representation was false because "Defendants did not genuinely believe that the
fairness opinion was a factor that supported their recommendation, because they
knew that the fairness opinion was predicated in part on the inflated Adjusted
Projections." Id. at 13. This allegation, therefore, rises and falls, with Plaintiffs'
allegations about the Projections.

                                           9
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 11 of 17 PageID #: 555




into Keryx stock. D.I. 14,179. Defendants argue that none of the challenged

representations or omissions are false or misleading.

             1.     The Financial Projections

      To the extent Plaintiffs' § 14(a) claim is based on the reasonableness and

reliability of the Projections, it is foreclosed by OFI Asset Management v. Cooper

Tire & Rubber, 834 F.3d 481, 500-01 (3d Cir. 2016), because the Proxy clearly

and expressly disclaimed the accuracy of the Projections. In OFI, the Third Circuit

held that when a proxy warns stockholders not to rely on disclosed financial

projections and disclaims that the projections constitute "an indication that [the

proxy's issuer and other relevant parties] considered or consider the projections to

be necessarily predictive of actual future events," the financial projections are not

"statements of fact" and cannot serve as actionable false statements under§ 14(a).

Id. at 501. In this case, the Proxy explicitly stated that the Keryx Board did "not

endorse" the Projections "as a reliable indication of future results"; that the

projections "should not be relied upon as necessarily indicative of actual future

results"; that "readers of this joint proxy statement/prospectus are cautioned not to

place undue reliance on" the projections; and that Keryx was providing the

projections "not ... to influence the [stockholders'] voting decision" "but instead

because the ... projections, in whole or in part, were provided, or formed the basis

of what was provided, to the Keryx Board, Akebia[,] and Keryx's and Akebia's


                                          10
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 12 of 17 PageID #: 556




financial advisors in connection with their evaluation of [the] Merger as described

herein." D.I. 18-1 at 103. The Proxy also explicitly stated that the Projections

"were based on estimates, assumptions and judgments made by Keryx

management at the respective times of their preparation and speak only as of such

times" and that Keryx "ha[d] not [updated the Projections] and d[id] not intend to

do so." D.I. 18-1 at 103.

      The Projections cannot form the basis of a § 14(a) claim for the additional

reason that they fall within the PSLRA's "safe harbor" for forward-looking

statements. See 15 U.S.C. § 78u-5. The PSLRA's safe harbor applies to forward-

looking statements that "are (1) identified as such, and accompanied by meaningful

cautionary statements; or (2) immaterial; or (3) made without actual knowledge

that the statement was false or misleading." In re Aetna, Inc. Sec. Litig., 617 F.3d

272, 278-79 (3d Cir. 2010). The Projections were expressly identified as

"forward-looking statements" in the Proxy, D.I. 18-1 at 103, and were

accompanied by a three-page section of the Proxy titled "CAUTIONARY

STATEMENT REGARDING FORWARD-LOOKING STATEMENTS," id. at

63-65 (capitalization in the original). That section provided a substantive,

detailed, and tailored warning to stockholders to view the Projections with caution.

It identified among other things 22 "important factors" specifically tied to Keryx,

Akebia, and the proposed merger, that "could cause actual results to differ


                                         11
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 13 of 17 PageID #: 557




materially from Akebia's and Keryx's plans, estimates or expectations" on which

the projections were based. Id. at 63. Accordingly, the Projections are immunized

from§ 14(a) liability by the PSLRA's safe harbor provision. OFI, 834 F.3d at 491

(holding that "meaningful cautionary statements" immunize forward-looking

statements from liability under the PSLRA's safe harbor if the cautionary

statements are "substantive and tailored to the specific future projections, estimates

or opinions in the [documents] which the plaintiffs challenge.") (quotation marks

and citation omitted) (alterations in original).

      Notwithstanding the language of the Amended Complaint, Plaintiffs attempt

in their briefing to avoid OFI and the PSLRA's safe harbor by recharacterizing

their claim as a "challenge [to] the projections as a statement of opinion, not fact."

D .I. 21 at 9. They assert in their opposition brief that "the Proxy represented that

[the Projections] 'reflected the best currently available estimates and judgments

of" Defendants, D.I. 21 at 2 (quoting the Proxy at 96); and they maintain in a

supplemental letter brief that this representation falsely conveyed that Defendants

held this belief"as of the date of the fairness opinion, i.e., June 27, 2018[,]" D.I.

24 at 1 (emphasis in original). Plaintiffs allege that Defendants could not have

held that belief on June 27, 2018 because Defendants learned on June 15, 2018

information from Akebia that "rendered" the Projections "vastly overstated and

obsolete." D.I. 24 at 1-2.


                                           12
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 14 of 17 PageID #: 558




      As an initial matter, the Proxy did not expressly disclose that the Projections

"reflected the best currently available estimates and judgments of' Defendants.

The Proxy actually represented that "[i]n arriving at its opinion, MTS Securities

assumed . .. that [the Projections] ... reflected the best currently available

estimates and judgments ofKeryx management[.]" D.I. 18-1 at 108 (emphasis

added). This representation is a statement of fact, not opinion. It is a true

statement of fact if MTS assumed at the time it formed its fairness opinion that the

Projections reflected the best then-available estimates and judgments ofKeryx's

management; it is a false statement of fact if MTS did not make that assumption

when it formed its opinion. Plaintiffs do not allege that MTS did not assume that

the Projections reflected the best currently available estimates and judgments of

Keryx management.

      To the extent Plaintiffs assert that the challenged representation implicitly

disclosed that Defendants believed as of June 27, 2018 that the Projections

reflected their best available estimates and judgments, that implicit disclosure

cannot be squared with the language of the Proxy and the Amended Complaint.

The Proxy expressly stated that the projections it disclosed were based on

estimates "at the respective times of their preparation" and "speak only as of such

times." D.I. 18-1 at 103. The Amended Complaint alleges that the Projections

were prepared in May 2018 and discussed at a Special Committee meeting on May


                                          13
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 15 of 17 PageID #: 559




29, 2018. D.I. 14 ,, 50, 52. Thus, the challenged representation implicitly

discloses at most that Defendants believed before May 30, 2019 that the

projections reflected their then-best available estimates and judgments. Plaintiffs

alleged no facts from which it can be plausibly inferred that Defendants did not

hold that belief before May 30, 2018. The fact that on June 15, 2018-two weeks

after May 29, 2018-Defendants learned information that "rendered" the

Projections "overstated and obsolete" does not provide a basis to plausibly infer

that Defendants did not believe as of May 29, 2018 that the Projections reflected

their best estimates and judgments.

      Plaintiffs also argue that Defendants could not have genuinely believed that

the Projections reflected their best currently available estimates and judgments

because the Akebia Projections and Adjusted Projections "revealed two drastically

different pictures of Akebia's future prospects." D.I. 21 at 2. Plaintiffs, however,

cannot plead falsity simply because different projections based on different

assumptions were different, particularly when, as Plaintiffs themselves

acknowledge, the different projections and assumptions were disclosed in the

Proxy.

      Accordingly, Plaintiffs' allegations regarding the Projections and

Defendants' belief about the Projections do not state a cognizable claim for relief

under§ 14(a).


                                         14
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 16 of 17 PageID #: 560




             2.     The Baupost Disclosures

      Although Plaintiffs complain that the "Proxy failed to provide Keryx

stockholders with all material information about the negotiations" that led to

Baupost's conversion of its notes into Keryx stock, D.I. 14 ljfljf 14, 79-80, they do

not allege that this omission rendered a statement in the Proxy false or misleading.

Plaintiffs' failure in this regard is fatal to their claim. There is no duty to disclose

all material information under§ 14(a). "Omissions constitute violations of[§

14(a)] only if they are both material and make other statements false or misleading.

Ash v. Brunswick Corp., 405 F. Supp. 234,245 (D. Del. 1975).

      Accordingly, Plaintiffs have failed to adequately plead a violation of§ 14(a)

based on the Proxy's alleged omissions concerning Baupost.

      B.      Section 20(a) of the Securities Exchange Act

      Count II of the Amended Complaint is against the members of the Keryx

Board for violations of§ 20(a) of the Securities Exchange Act. "Section 20(a).

imposes liability on controlling persons who aid and abet violations of the

[Securities Exchange Act.]" In re Aetna, 617 F.3d at 285. Because Plaintiffs' §

20(a) claims are predicated on their§ 14(a) claims, the § 20(a) claims fail for the

same reasons Plaintiffs' § 14(a) claims are not cognizable.




                                           15
Case 1:18-cv-01589-CFC Document 26 Filed 04/15/20 Page 17 of 17 PageID #: 561




IV.   CONCLUSION

      For the foregoing reasons, Plaintiffs' Amended Complaint fails to state

claims under§§ 14(a) and 20(a), and I will therefore grant Defendants' motion to

dismiss.

      The Court will issue an Order consistent with this Memorandum Opinion.




                                        16
